Case: 10-50244 Document: 00511481352 Page: 1 Date Filed: 05/18/2011




  IN THE UNITED STATES COURT OF APPEALSFOR THE
                  FIFTH CIRCUIT      United States Court of Appeals
                                              Fifth Circuit

                                           FILED
                                                                            May 18, 2011
                                     No. 10-50244
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

PETE RIVERA,

                                                   Defendant-Appellant.




                    Appeal from the United States District Court
                         for the Western District of Texas
                                No. 1:07-CR-164-18




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent Pete Rivera has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-50244 Document: 00511481352 Page: 2 Date Filed: 05/18/2011

                                  No. 10-50244

738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Rivera has
filed a response in which he asserts that trial counsel rendered ineffective assis-
tance, and he requests new counsel.
      The issue whether counsel rendered ineffective assistance by failing to file
a notice of appeal has already been resolved and presents no nonfrivolous issue
for appeal. Further, a claim of ineffective assistance of counsel generally “cannot
be resolved on direct appeal when the claim has not been raised before the dis-
trict court since no opportunity existed to develop the record on the merits of the
allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006) (in-
ternal quotation marks and citation omitted). It is not apparent from the record
that Rivera’s sentence was the result of ineffective assistance. Thus, the record
is insufficiently developed to allow consideration of any other claims of ineffec-
tive assistance.
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Rivera’s response. We concur with counsel’s assess-
ment that the appeal presents no unwaived, nonfrivolous issue for appellate re-
view. Accordingly, the motion for leave to withdraw is GRANTED, counsel is ex-
cused from further responsibilities herein, Rivera’s request for new counsel is
DENIED, and the appeal is DISMISSED. See 5 TH C IR. R. 42.2.




                                        2